Citation Nr: 0830454	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-16 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating for a mechanical low back 
condition, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1976 to 
November 1979, and March 1983 to March 1995.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran's mechanical low back condition is manifested by 
flexion limited to 60 degrees.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no 
higher, for the veteran's mechanical low back condition have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
At the outset, the Board observes that an unappealed rating 
decision of December 1995 granted service connection for the 
veteran's mechanical low back condition and assigned a 10 
percent rating.  This 10 percent rating was continued in the 
August 2005 rating decision, the subject of this appeal.  
While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran currently seeks a rating in excess of 10 percent 
for her back disability.  The Board notes that while the 
regulations pertaining to disabilities of the spine have 
changed several times, these changes are not applicable here 
as the veteran's claim was filed in March 2005, subsequent to 
the most recent regulation change.  Thus, the regulation 
currently in effect, the General Rating Formula for Diseases 
and Injuries of the Spine, is the only applicable regulation.  
The Board finds that under this regulation, a rating of 20 
percent, but no higher, is warranted.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a rating of 20 percent is warranted where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, where the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or where there is evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or an 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

Here, a physical examination of the veteran at a VA 
examination of May 2005 revealed flexion to 60 degrees.  As 
noted above, the current regulation provides that a 20 
percent evaluation is warranted where "[f]orward flexion of 
the thoracolumbar spine [is] greater than 30 degrees but not 
greater than 60 degrees."  38 C.F.R. §4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007). 
(emphasis added).  Forward flexion of the veteran's spine has 
not been shown to be greater than 60 degrees; the May 2008 
examiner measured it to be 60 degrees exactly.  Moreover, the 
Board finds that the 20 percent rating is more appropriate 
than the 10 percent currently assigned as the 10 percent 
evaluation requires that forward flexion of the thoracolumbar 
spine be "greater than 60 degrees, but not greater than 85 
degrees."  The May examination report constitutes the only 
flexion measurement in the relevant medical evidence.  As 
such, a 20 percent evaluation is justified for the veteran's 
mechanical low back condition.

The next highest rating applicable to the veteran's back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine is a rating of 40 percent, warranted 
where forward flexion of the thoracolumbar spine is limited 
to 30 degrees or less, or where there is favorable ankylosis 
of the entire thoracolumbar spine.  The veteran clearly does 
not meet the flexion requirement for a 40 percent rating, and 
in addition to flexion, ranges of motion in extension and 
left and right lateral movement were obtained at the May 2005 
VA examination, which does not support the existence of 
ankylosis.  The Board has additionally considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends her disability is 
essentially manifested by pain.  While the May 2005 examiner 
did note the existence of tenderness and weakness, there was 
no evidence of a lack of endurance or fatigue, and the exact 
degree of the additional limitation of motion due to pain was 
not stated.  For these reasons, a higher rating is not 
warranted for the veteran's back disability due to pain.

The General Rating Formula for Diseases and injuries of the 
Spine also allows a rating of 40 percent where there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  However, there have been no 
documentations of incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician in the 
post-service medical records.  The current regulations also 
allow for separate neurological evaluations, but the evidence 
does not support this.  Neurological abnormalities or 
complaints are not noted in the record, and the May 2005 
examiner noted no neurological abnormalities and found the 
veteran had normal reflexes and a normal straight leg test.  
For these reasons, a higher rating is not warranted based on 
intervertebral disc syndrome, and a separate rating is not 
warranted for any neurological sympomatology.

For all of these reasons, the Board finds that the 20 percent 
assigned by this decision adequately compensates the veteran 
for the level of impairment caused by her back disability.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
May 2005 provided the veteran with an explanation of the type 
of evidence necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
The letter of specifically informed the veteran that she 
should submit any additional evidence that she had in her 
possession.  In addition, a separate letter of March 2006 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
her claim be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  In this case, the 
RO provided the veteran with a letter dated from July 2008 
which fully complies with each of the four notice 
requirements of Vazquez.

Not all of the veteran's duty to assist letters were provided 
before the adjudication of her claim.  However, after she was 
provided the letters she was given a full opportunity to 
submit evidence, and her claim was subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
post service treatment records have been obtained.  She was 
given the opportunity for a personal hearing, and was 
afforded a VA examination in May 2005.  The veteran has 
complained that the medical evidence used to decide her claim 
was insufficient as she had not had an MRI to establish the 
full severity of her condition.  This decision is based on 
all the evidence of record and the Board finds that a MRI is 
not necessary as the General Rating Formula for Diseases and 
Injuries of the Spine requires that the Board determine 
disability evaluations by looking at range of symptomatology 
such as deficiencies in the range of motion, neurological 
abnormalities, incapacitating episodes, and other symptoms 
associated with her disability.  The General Rating Formula 
does not reference findings made by MRI.  The Board finds 
that the evidence provided in the various medical records 
referenced in this decision is adequate for rating purposes.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  



ORDER

Entitlement to a disability rating of 20 percent, but no 
higher, for the veteran's mechanical low back condition is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


